DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1, 3 – 9, 11-13, 15 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1,3-9, 11 and 12 are drawn to an apparatus. 
	Claims 13, 15-19 are drawn to a method.  
	Claim 20 is drawn to a computer readable medium.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1,3-9, 11 and 12 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
Claim 1. An apparatus for providing a game, the apparatus comprising: 5storage configured to store information about a plurality of characters held by a user in a game; and 
a controller configured to select an unused character, satisfying a predetermined condition of a character usage rate being lower than a predetermined reference value among the plurality of held characters, and provide information corresponding to the selected character to the user,
wherein the character usage rate is calculated according to character usage time and game access time and wherein the controller classifies an unconnected period as one of two or more types of unconnected periods based on a final access date for the unused character, and different types of information adapted to encourage play using the unused character are provided in the respective types of unconnected periods.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes
More specifically, under this grouping, the italicized limitations represent a game wherein a player makes an observation of  game characters that are currently possessed or stored and provides information regarding a game character that satisfies a predetermined condition such as a calculated character usage rate. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): storing game character information in storage and a controller selecting….
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed storage and a controller. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Yamada’s Specification establishes that these additional elements are generic: “Because it is not necessary for the game machine itself to include a drive for driving a storage medium on which game software information is stored, the structure of the game machine becomes simple and it becomes possible to reduce the cost of the game machine. Thus, in this first embodiment, as shown in FIG. 1, unlike the conventional game machine including the drive for driving a storage medium on which game software information is stored, the main unit of the game machine is not required to have such a drive, and the game machine can be made up of only the control unit usually called a game controller.” (Yamada 16:25 – 35)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 - 6, 9, 12, 13 and 15 - 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over City Of Heroes (“COH”) released 4/27/2004, as evidenced “The City of Heroes Closure” by Secondtruth, 9/1/2012 and in view of Drecom (JP 2019-071999, machine translation) in view of City of Heroes: Homecoming, as evidenced by “Name Release Policy – Feedback and Suggestions” (hereinafter “Name Release Policy”).
	As per claim 1, 13, 20, COH discloses: 
	storage configured to store information about a plurality of characters held by a user in a game; and (COH discloses a game wherein the player has multiple game characters that are stored) (Secondtruth 1st screenshot)
a controller configured to select an unused character satisfying a predetermined condition…among the plurality of held characters and provide information corresponding to the selected character to the user. (COH discloses displaying game character information corresponding to the length of time the character has been offline when compared to a condition of zero days) (Secondtruth 1st screenshot)
COH fails to disclose:
“…of a character usage rate being lower than a predetermined reference value”	“wherein the character usage rate is calculated according to character usage time and game access time, and wherein the controller classifies an unconnected period as one of two or more types of unconnected periods based on a final access date for the unused character, and different types of information adapted to encourage play using the unused character are provided in the respective types of unconnected periods.”
However, in a similar field of endeavor, Drecom discloses system for storing game characters that a user can play in a game wherein the system determines which characters have been unused (i.e. usage rate) for a period of time (reference value) based upon a usage time (i.e. character usage time and game access time (inherent to playing the game)) and calculates an estimated possibility of future use of the character data.  Based upon the estimated possibility of future use the game server or the user terminal will calculate a grace period wherein the grace period indicates how long until character data is deleted. (Drecom 0034, 0035, 0036, 0046).  Drecom further discloses the presenting of the adjusted grace period to the user terminal for the user to approve the modification (Drecom 0088)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Drecom in view of COH to calculate a game character usage rate in comparison to a reference value according to a game character usage time. In doing so, the system would save storage space as the game character data would not be stored for an indefinite period of time.
In a game that is a sequel to COH, City of Heroes: Homecoming, Name Release Policy discloses a name release policy that is applied to inactive game characters that have been unconnected from the server for various periods of time.  Stan the Man discloses that in the game City of Heroes: Homecoming, classifies game characters as inactive and active based upon the number of days since they were last played(e.g. 30, 90, 365 days) (i.e. final access data) and the level of the game character (i.e. different types of information).  Game characters with a level of 1 – 49 can be classified as inactive based upon not logging in to the server for a predetermined amount of time or days and level 50 and above game character will never be designated as inactive despite the length of time they have been unconnected from the server. (Name Release Policy pages 1 and 2)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify COH in view of Name Release Policy to classify game characters as inactive or active based upon a period of unconnected time from the server and other types of information such as the level of the game character.  This would encourage the player to continue using unused characters since a game character lower than 50 would be subject to a name release if the player has not connected to the server within a predetermined period of time.  This would be beneficial to other players as it would prevent players from “squatting” on game character names indefinitely.
As per claim 3, 15, COH discloses: wherein the controller provides information about non-use of the unused character in an alarm form. (COH discloses the use of an offline time, wherein this display can be viewed as an alarm or display causing the player to be alert to this information) (Secondtruth 1st screenshot)
As per claim 4, 16, COH discloses: wherein the controller allows information about non-use of the unused character to be displayed in a character selection window. (Secondtruth 1st screenshot)
As per claim 5, The combination of COH in view of Drecom discloses: wherein the controller applies to that unused character a visual effect that represents non-use of the unused character (Drecom discloses the presenting of a grace period notification (i.e. visual effect) that is associated with a non-used game character wherein the user receives the notification and can approved the adjusted grace period associated with the unused game character data) (Drecom 0088)
As per claim 6, COH discloses: wherein the controller 5calculates an unused period for the unused character and provides information about the calculated period to the user. (Secondtruth 1st screenshot)
As per claim 9, 17, COH discloses: wherein the controller makes 45a setting such that play is performed while using a selected unused character when the unused character is selected by the user. (COH, screenshot #1)
As per claim 12, 19, COH discloses: wherein the controller provides information corresponding to a main use character to 20the user when the user has not been connected for a predetermined period and a condition set for the main use character by the user is satisfied. (COH discloses the displaying of the game characters offline time, which is related to the amount of time that a user is offline and not operating that particular game character) (Secondtruth screenshot #1)
As per claim 18, The combination of COH in view of Drecom discloses: wherein selecting the character comprises selecting a character that satisfies a condition set for a main use character by the user when the user has not been connected for a predetermined period. (Drecom discloses the selection of character data upon a character being unused for a length of time and applying a grace period to the character data) (Drecom 0036 – 37, 0051, 0053)
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over City Of Heroes (“COH”) released 4/27/2004, as evidenced “The City of Heroes Closure” by Secondtruth, 9/1/2012 in view of Drecom (JP 2019-071999, machine translation) in view of City of Heroes: Homecoming, as evidenced by “Name Release Policy – Feedback and Suggestions” (hereinafter “Name Release Policy”). in view of Weinstein et al (US 2014/0067953). 
As per claim 7, COH fails to disclose:
wherein when the unused character includes a plurality of unused characters, an unused 10character to be recommended to the user is selected from among the plurality of unused characters, and information requesting use of the selected unused character is provided to the user.
However, Weinstein discloses a system of providing recommendations of game content to the user regarding player characters.  Weinstein discloses the providing of game recommendations based upon the history of player choices or the time frame between player choices (Weinstein 0095, 0104).
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify COH in view of Weinstein to provide player character selection recommendations to a user based upon the usage history between the selections of certain unused player characters.  The provision of player character recommendations would give the user pause to determine if they would prefer to try a new game character that might yield different results than a more frequently used player game character.
As per claim 8, Combination of COH in view of Weinstein as applied to claim 1, wherein the controller 15recommends the unused character and, more specifically, selects at least one from among an unused character having a highest play reward rate, an unused character having a highest growth speed, an unused character having a longest unconnected period, an unused character having a shortest unconnected 20period, an unused character having highest suitability for a play style of the user, and an unused character having an event in progress and recommends the selected unused character. (Combination of COH in view of Weinstein, showing length of offline times, Weinstein 0095, 0104).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over City Of Heroes (“COH”) released 4/27/2004, as evidenced “The City of Heroes Closure” by Secondtruth, 9/1/2012 in view of Drecom (JP 2019-071999), machine translation) in view of City of Heroes: Homecoming, as evidenced by “Name Release Policy – Feedback and Suggestions” (hereinafter “Name Release Policy”). in view of Andall et al (US 2019/0291004).
As per claim 11, COH fails to disclose:
wherein the controller receives a selection of a main use character from among the held characters from the user, and calculates and provides play time that is taken for the unused character to reach a growth level of the main use character.
Andall discloses in a similar endeavor, a search feature utilized by the player to aid in the players finding games or gaming activities to play (Andall 0028) wherein the game calculates and provides to the user the amount of time it takes a particular player character to level up to a certain level or the amount of time to reach a key point within the game environment from their current position (Andall 0037).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify COH in view of Andall to provide a means to calculate the amount of time that an unused character takes to level up from a current level to another arbitrary level such as the main used character.  This would enable the user to clearly see how much they need to play a particular game character to reach a particular level or arbitrary level.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 –9, 11 - 13, 15 – 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
In regards to the rejection under 35 U.S.C 101, the Applicant argues “Similar to the claims in Subject Matter Eligibility Example 39, the above steps are not practically performed in the human mind because they require action by a processor and a display which cannot be practically applied in the mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Thus, the claims are eligible because they does not recite a judicial exception (Remarks page 8).  The Examiner respectfully disagrees and states the claims as clearly directed towards a mental process as they can be performed by a person utilizing pen and paper.  The claims are directed towards the analyzing and classifying of unused game characters based upon usage or disconnected periods of time and making a selection or a recommendation for an  unused game character to be utilized.
Regarding Step2A: Prong Two, the Applicant states “In the present case, the claims are wholly integrated into the practical application of inducing the use of the character having a low usage rate and increasing the utilization of character resources in the game (see paragraphs 93 and 154-155 of the specification).”  The Examiner respectfully disagrees and reasons that an “inducing the use of characters having low usage rates” amounts to the mere making of a recommendation or giving a game player some particular option to select.  This merely amounts to “insignificant extra-solution activity that is added to the judicial exception (see MPEP 2106.05(g)).  This inducement is not indicative of integration into a practical application such as by the following: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The Applicant further goes on to state “In the present case, however, the Examiner states that claims 1, 3-13, 15-20 fail to supply additional elements that yield significantly more than the underlying abstract idea allegedly because they merely implement the abstract idea on generic computing elements, without providing any factual support, as required by Berkheimer.” (Remarks pages 9-10).  The Examiner respectfully disagrees and notes that the above rejection clearly provides factual support as required by Berkheimer.  Please see above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        11/2/2022

/James S. McClellan/Primary Examiner, Art Unit 3715